UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROGER D. NARAGON,                     
             Petitioner-Appellant,
                 v.
                                                 No. 03-7489
JACK LEE, Warden; DIRECTOR,
DEPARTMENT OF CORRECTIONS,
            Respondents-Appellees.
                                      
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                          (CA-02-715-3)

                  Submitted: December 18, 2003

                      Decided: January 22, 2004

     Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Roger D. Naragon, Appellant Pro Se. Mary Kathleen Beatty Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Rich-
mond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                           NARAGON v. LEE
                               OPINION

PER CURIAM:

   Robert Naragon seeks to appeal the district court’s orders denying
his petition filed pursuant to 28 U.S.C. § 2254 (2000) and denying his
motion to reopen the time for filing an appeal. We dismiss the appeal
for lack of jurisdiction because the notice of appeal was not timely
filed.

   Parties are accorded thirty days after the entry of the district court’s
final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A),
unless the district court extends the appeal period under Fed. R. App.
P. 4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).
This appeal period is "mandatory and jurisdictional." Browder v.
Director, Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United
States v. Robinson, 361 U.S. 220, 229 (1960)).

   The district court’s order denying Naragon’s petition was entered
on the docket on June 9, 2003. Naragon asserts he received the district
court’s order on August 7, 2003. He filed a motion to reopen the
appeal period on August 19, 2003, one day beyond the period in
which he could move to reopen. See Fed. R. App. P. 4(a)(6), (c).
Because Naragon failed to file a timely notice of appeal and failed to
timely move for reopening of the appeal period, we dismiss the appeal
for lack of jurisdiction. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                             DISMISSED